Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 1 of 17 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JOY ROBERTS,

               Plaintiff,
v.                                            CASE NO.:

AIR EXPERTS TODAY CORP, a
Florida Corporation,

          Defendant.
__________________________________________/

       PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JOY ROBERTS (hereinafter “Plaintiff”), by and through her

undersigned counsel, brings this action against Defendant, AIR EXPERTS TODAY

CORP. (hereinafter “Defendant”), and in support of her claims states as follows:

                            JURISDICTION AND VENUE

        1.     This is an action for damages for violations of the Fair Labor Standards

     Act, 29 U.S.C. § 206 (hereinafter “FLSA”), the Americans with Disabilities Act,

     42 U.S.C. 12112(a) (hereinafter “ADA”), and Florida law. Accordingly, this

     Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        2.     This Court has supplemental jurisdiction over Plaintiff’s state law

     claims pursuant to 28 U.S.C. § 1367(a), as these claims are related to Plaintiff’s

     federal claims and arise from the same case or controversy as Plaintiff’s federal

     claims.
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 2 of 17 PageID 2




     3.     This Court has original and personal jurisdiction over this action

  because Defendant is engaged in business within the State of Florida, and the

  action complained of occurred within Florida.

     4.     Venue is proper in this Court under 28 U.S.C. § 1391 because a

  substantial part of the events or omissions giving rise to the claims occurred in

  this District.

                                    PARTIES

     5.     At all times material to this action, Plaintiff has been a resident Manatee

  County, Florida.

     6.     Defendant operates an air conditioning repair, maintenance, and

  installation company with a principal place of business located at 1715

  Independence Blvd., Suite B-1, Sarasota, Florida 34234.

                         ALLEGATIONS AND FACTS

     7.     Plaintiff has satisfied all conditions precedent to filing this action, or

  they have been waived. Specifically, Plaintiff was issued a Notice of Right to Sue

  by the Equal Employment Opportunity Commission (“EEOC”) on January 13,

  2021. A copy of the Notice is attached hereto as Exhibit “A.”

     8.     Plaintiff has hired the undersigned law firm and agreed to pay them a

  fee.




                                          2
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 3 of 17 PageID 3




     9.     At all times relevant to this action, Defendant employed approximately

  twenty (20) employees.

     10.    At all times relevant to this action, Defendant’s gross annual sales made

  or business done has been in excess of $500,000.00.

     11.    At all times relevant to this action, Defendant was an “employer”

  engaged in interstate commerce and/or the production of goods for commerce

  within the meaning of the FLSA, 29 U.S.C. § 203(d).

     12.    Defendant operates in interstate commerce by, among other things,

  purchasing goods and materials used in their business and sold to customers from

  manufacturers and suppliers across the United States.

     13.    Plaintiff was hired by Defendant in or around August 2019.

     14.    Plaintiff worked for Defendant as a salesperson and air conditioning

  technician throughout the duration of her employment.

     15.    Plaintiff’s principal duties were to perform routine service calls, and on

  those calls, attempt to sell customers additional products and services. Plaintiff

  also performed maintenance and various other installation tasks on customers’

  air conditioning units.

     16.    Plaintiff was compensated on both a base salary and commission basis

  throughout her employment.




                                         3
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 4 of 17 PageID 4




     17.    On February 6, 2020, Plaintiff was directed by her manager,

  Defendant’s CEO Ryan Diedrich, to execute a “Contract and Bill of Sale for

  Automobile.” The basis of the arrangement was that Mr. Diedrich would transfer

  the title and registration of a vehicle owned by Defendant into Plaintiff’s name,

  pay for the car insurance on the vehicle (while the insurance policy was also

  under Plaintiff’s name), and pay for all expenses related to the transfer of title to

  Plaintiff. Once Plaintiff’s employment ended, the contract mandated that Plaintiff

  would sell the vehicle back to Defendant for a nominal, illusory amount of

  money. This contract is attached hereto as Exhibit “B.”

     18.    In March 2020, Plaintiff was involved in a horrific car accident while

  driving from a service call. She was driving the work vehicle referenced in

  paragraph 17 above.

     19.    As a result of the accident, Plaintiff was air-lifted to the nearest

  emergency room to undergo surgery for a spinal fracture and five broken ribs.

  She remained at the hospital for several days to recover.

     20.    After waking up from surgery, on March 18, 2020, Plaintiff texted Mr.

  Diedrich to let him know that she had been in an accident, that she sustained a

  broken back and ribs, and that she was still in the Intensive Care Unit. Further,




                                          4
    Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 5 of 17 PageID 5




      the text asked that Mr. Diedrich give her a call. Mr. Diedrich did not respond to

      the text message1.

         21.     The next day, Plaintiff sent another text message to Mr. Diedrich,

      noting that she had tried to call him, but he did not answer. Further, she asked to

      be provided with paperwork to start a worker’s compensation claim and asking

      what she needed to do to start being treated through worker’s compensation. Mr.

      Diedrich responded that he was at a job and would try and get the information for

      her the next day. In the exchange, he asked that Plaintiff get the invoices out of

      the van (that had been in the accident) and the “3000 dollars worth of halos out

      of there too bc Gemaire has zero stock.” Plaintiff responded that she was still in

      the hospital but would get everything when she could. Mr. Diedrich responded,

      “No you don’t understand, we had 2 sell yesterday and one cancelled bc we didn’t

      have any.” Throughout the exchange, Mr. Diedrich persistently pushed and

      pressured Plaintiff, who was sitting in the ICU a day removed from emergency

      surgery, to get to the van and bring him invoices and product, along with a signed

      and notarized power of attorney so that he could access the van. Plaintiff

      acquiesced to the extent she physically could and attempted to help Mr. Diedrich

      find more halos by contacting other vendors from her hospital bed.




1
 The text messages between Plaintiff and Mr. Diedrich referenced throughout this Complaint are attached hereto as
Composite Exhibit “B.”


                                                       5
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 6 of 17 PageID 6




     22.    In another text message dated March 19, 2020, at 8:16 P.M., Mr.

  Diedrich indicated that the van had arrived. Plaintiff asked that he call her in the

  morning the next day.

     23.    The next day, at 12:20 P.M., Plaintiff had yet to receive a call from Mr.

  Diedrich. Accordingly, she texted him asking that he retrieve her anxiety

  medication out of the van. He responded, “Joy you can get what ever you want

  out of it, I have had no chance to do anything with it.”

     24.    At this point, Mr. Diedrich had not yet provided any information to

  Plaintiff regarding her worker’s compensation claim. Accordingly, she texted

  him on March 20th, 2020, asking if he could provide that information. He

  responded that they (presumably the worker’s compensation carrier) were

  waiting on drug test results.

     25.    On March 21st, at 2:05 P.M. (a Saturday), Plaintiff sent another text

  message to Mr. Diedrich asking him for information on how she could start being

  treated through the worker’s compensation system, saying “I got to see somebody

  Monday.” Mr. Diedrich never responded.

     26.    On March 23, 2020, at 9:06 A.M., Plaintiff again requested worker’s

  compensation information from Mr. Diedrich. She received no response.

     27.    Later that day, she made an additional request that Mr. Diedrich send

  her most recent paycheck. He responded, “K.”



                                         6
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 7 of 17 PageID 7




     28.    Later that day, Plaintiff reiterated her request for worker’s

  compensation information, pleading, “I am in a lot of pain and I need to see a

  doctor ASAP.” Mr. Diedrich responded, “They told me to go ahead and go. They

  won’t do anything until they have results.” Plaintiff responded that any worker’s

  compensation doctor could request her test results, and “I’ve done everything I

  can do on my end I’ve signed all the medical release forms they say I won’t get

  my records in 3 to 5 business days as to where a doctor can get them stat please

  give me any information that you have so I can move forward thank you.” Mr.

  Diedrich, in response, claimed “I tried to work on it today, but waiting on a call.

  Bc of this virus thing no one ones to answer or return calls! That’s why

  workman’s comp said just to go to the doctor I assume.”

     29.    Plaintiff called her doctor immediately, who informed her that she

  needed a claim number or her insurance information. She texted Mr. Diedrich to

  let him know that all of her insurance information was still in the van she was

  driving at the time of the accident (which Defendant had taken custody of) and

  asked for his help in getting her insurance card from the van. Mr. Diedrich did

  not respond to this text.

     30.    The next day, Mr. Diedrich sent Plaintiff an audio recording, stating,

  “Looks like you have been the hold up.” Plaintiff responded that she listened to

  the recording and had completed all the tasks mentioned in the recording. She



                                         7
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 8 of 17 PageID 8




  then asked for the worker’s compensation insurance carrier’s name. Mr. Diedrich

  did not respond.

     31.    On March 30, 2020, Plaintiff texted Mr. Diedrich and told him that her

  drug test results came back negative, and again pleaded with him to get a phone

  number for the worker’s compensation carrier. Mr. Diedrich did not respond.

     32.    Later that day, she asked Mr. Diedrich if her last paycheck was mailed.

  He responded that it was.

     33.    Plaintiff then asked, again, if he had the number for Defendant’s

  worker’s compensation carrier. He responded, “Looking now,” however did not

  respond for the rest of the day.

     34.    The next day, Plaintiff texted Mr. Diedrich again, saying, “It’s just a

  name and number I need to see a doctor please just give me the info.” Mr.

  Diedrich responded on April 1, 2020, saying, “Please direct all questions through

  your attorney, thank you.”

     35.    Plaintiff sent numerous text messages to Mr. Diedrich afterwards that

  were all ignored. At some point, the text messages began indicating they could

  not be delivered, which is indicative of Mr. Diedrich blocking Plaintiff from

  contacting him.




                                        8
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 9 of 17 PageID 9




     36.   On April 6, 2021, Plaintiff texted Mr. Diedrich asking about her

  paycheck from the two weeks prior to her accident, indicating that it should be

  for around $9,000.00 (before tax deductions). All of these texts were ignored.

     37.   To date, Plaintiff has not received any compensation whatsoever for the

  two weeks she worked prior to her car accident.

     38.   Defendant was aware, or should have been aware, that Plaintiff

  performed work which required she be compensated at least the minimum wage

  prescribed by the FLSA.

     39.   In light of Plaintiff’s numerous requests for her final paycheck,

  Defendant’s failure to pay her any wages whatsoever for her last two (2) weeks

  of work was willful and intentional.

     40.   On June 19, 2020, Plaintiff filed a charge of discrimination with the

  EEOC.

     41.   Prior to this date, Plaintiff had not received any further communications

  from Mr. Diedrich, or any other employee, manager, or director for Defendant.

  Accordingly, her employment was terminated, either actually or constructively.

     42.   Prior to becoming injured and requesting information worker’s

  compensation claim information from Defendant, Plaintiff was an employee in

  good standing with a strong sales record. She had not recently been subject to

  any type of employee discipline or reprimand whatsoever.



                                         9
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 10 of 17 PageID 10




      43.      Defendant retaliated against Plaintiff after she repeatedly requested

   information on how to file a worker’s compensation claim by:

            a. Persistently refusing to provide her any information on how to file a

               claim;

            b. Failing to file the claim themselves upon notice of her work-related

               injury;

            c. Withholding wages earned by Plaintiff but not yet paid at the time of

               her accident and hospitalization;

            d. Terminating Plaintiff’s employment, either actually or constructively,

               by refusing to respond to or communicate with Plaintiff in any way,

               blocking her from contacting her supervisor by phone, and insisting that

               all communication between Plaintiff and Defendant be through her

               worker’s compensation attorney.

      44.      As described herein, Defendant’s retaliatory actions toward Plaintiff in

   response to her request for worker’s compensation claim information was

   intentional and malicious.

      45.      Further, Defendant discriminated against Plaintiff by unilaterally

   terminating her employment almost immediately after she became injured, and

   before a doctor could examine or diagnose her, to determine what




                                           10
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 11 of 17 PageID 11




   accommodations Plaintiff would need to continue performing the essential

   functions of her job.

      46.    After her car accident, and at the time of her termination, Plaintiff was

   disabled within the meaning of the ADA in that she suffered from a medical

   condition that substantially interfered with activities of her daily living, such as

   walking, standing, bending, and lifting.

      47.    Plaintiff was a qualified individual within the meaning of the

   Americans with Disabilities Act, in that she could perform the essential functions

   of her job with reasonable accommodations. Specifically, Plaintiff would have

   been able to perform her duties if given a short period of time off from work to

   recover from her surgery and injuries.

      48.    A request for a short period of time off from work to recover would not

   have caused Defendant to suffer an undue hardship.

    COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT
               FAILURE TO PAY MINIMUM WAGES

      49.    Plaintiff incorporates by reference all allegations numbered 1-48

   contained above into this Count, as if fully stated herein.

      50.    The FLSA, 29 U.S.C. § 206, requires employers to pay employees at

   least the prescribed minimum wage of $7.25 per hour.




                                          11
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 12 of 17 PageID 12




      51.    At all relevant times, Defendant was an employer engaged in interstate

   commerce and/or in the production of goods for commerce, within the meaning

   of the FLSA, 29 U.S.C. § 203.

      52.    At all relevant times, Plaintiff was an “employee” of Defendant, within

   the meaning of the FLSA.

      53.    Defendant failed to pay Plaintiff the federally mandated minimum

   wage of $7.25 per hour from March 2, 2020 to March 16, 2020.

      54.    Defendant’s unlawful conduct, as described in this Complaint, was

   willful and intentional. Defendant was aware or should have been aware that the

   practices described in this Complaint were unlawful. Defendant did not make a

   good faith effort to comply with the FLSA with respect to the compensation of

   Plaintiff during this time period.

      55.    As a result of Defendant’s willful violations of the FLSA, Plaintiff has

   suffered damages, is entitled to all unpaid minimum wages, an equal amount as

   liquidated damages, prejudgment interest, attorneys’ fees and costs, and other

   compensation pursuant to 29 U.S.C. § 201, et seq.

              COUNT II: VIOLATION OF FLA. STAT. § 448.08
                 FAILURE TO PAY WAGES EARNED

      56.    Plaintiff incorporates by reference all allegations numbered 1-48

   contained above into this Count, as if fully stated herein.




                                          12
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 13 of 17 PageID 13




      57.    At all relevant times, Plaintiff was employed by Defendant within the

   meaning of Florida Statute § 448.101(2).

      58.    At all relevant times, Defendant was Plaintiff’s employer within the

   meaning of Florida Statute § 448.101(3).

      59.    From March 2, 2020 to March 16, 2020, Defendant suffered or

   permitted Plaintiff to work on its behalf.

      60.    From March 2, 2020 to March 16, 2020, Defendant failed to

   compensate Plaintiff for her work, in accordance with the wages Defendant

   promised to pay to Plaintiff in exchange for working for Defendant.

      61.    As a result of Defendant’s failure to compensate Plaintiff during this

   time period, she has suffered damages, is entitled to all wages earned but unpaid,

   prejudgment interest, and attorneys’ fees and costs incurred in bringing this

   action.

        COUNT III: VIOLATION OF FLORIDA STATUTE § 440.205
            WORKER’S COMPENSATION RETALIATION

      62.    Plaintiff incorporates by reference all allegations numbered 1-48

   contained above in this Count, as if fully stated herein.

      63.    At all relevant times, Plaintiff was an employee of Defendant within

   the meaning of Fla. Stat. § 440.02(15)(a).

      64.    At all relevant times, Defendant was Plaintiff’s employer, within the

   meaning of Fla. Stat. § 440.02(16)(a).

                                          13
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 14 of 17 PageID 14




      65.    Plaintiff engaged in statutorily protected activity by requesting

   information on how to file a worker’s compensation claim from Defendant’s

   CEO, Ryan Diedrich.

      66.    Plaintiff was subjected to the adverse employment actions of

   termination and the withholding of pay after making multiple requests for such

   information.

      67.    Plaintiff’s termination and the withholding of her pay was caused by

   her multiple requests for information on how to file a claim for worker’s

   compensation benefits.

      68.    Defendant also failed to report Plaintiff’s injury to their worker’s

   compensation carrier within seven (7) days of becoming aware of Plaintiff’s

   injuries, in violation of Florida law.

      69.    Defendant engaged in intimidation and coercion by refusing to speak

   with or communicate with Plaintiff after she requested information on how to file

   a worker’s compensation claim.

      70.    As a result of Defendant’s intentional and malicious actions and

   conduct, Plaintiff has suffered damages, including but not limited to lost wages,

   back pay, future lost wages, emotional distress, loss of the ability for the

   enjoyment of life, prejudgment interest, and attorneys’ fees and costs incurred in

   bringing this action.



                                            14
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 15 of 17 PageID 15




    COUNT IV: DISCRIMINATION UNDER THE AMERICANS WITH
                      DISABILITIES ACT

      71.      Plaintiff incorporates by reference all allegations numbered 1-48

   contained above in this Count, as if fully stated herein.

      72.      Plaintiff was an employee of Defendant pursuant to the ADA.

      73.      Defendant was Plaintiff’s employer within the meaning of Title I of the

   ADA, in that they employ more than 15 employees.

      74.      Plaintiff suffered the adverse employment actions of termination and

   withholding of pay.

      75.      At the time her pay was withheld, and at the time she was terminated,

   Plaintiff was disabled within the meaning of the ADA, as her medical condition

   substantially limited her ability to stand, walk, lift and bend.

      76.      Plaintiff was a qualified individual within the meaning of the ADA in

   that she could have performed the essential functions of her job with reasonable

   accommodations, specifically, a short period of time off from work to recover

   from surgery and her injuries.

      77.      Such a request would not have forced Defendant to suffer an undue

   hardship.

      78.      Plaintiff was discriminated against on the basis of her disability when

   Defendant unilaterally withheld her pay, refused to communicate with her, and

   terminated her employment less than two (2) weeks from the date of her accident.

                                          15
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 16 of 17 PageID 16




      79.    Defendant further discriminated against Plaintiff by refusing to speak

   with her for any reason less than two (2) weeks after her accident.

      80.    As a result of Defendant’s discrimination, Plaintiff has suffered

   damages, including compensatory damages, lost wages, lost benefits, future lost

   wages, emotional distress, prejudgment interest, and attorneys’ fees and costs

   incurred in bringing this action.

      81.    Defendant’s conduct was willful, intentional, and malicious, entitling

   Plaintiff to an award of punitive damages.

                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 28(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all questions of fact raised by this Complaint and on all

other issues so triable.

DATED this 7th day of April, 2021.

                                       Respectfully submitted by:

                                       /s/ Nicholas J. Castellano, II
                                       Nicholas J. Castellano, II, Esq.
                                       Florida Bar Number: 0118601
                                       nick@buckmanandbuckman.com


                                       /s/ Y. Drake Buckman, II
                                       Y. Drake Buckman, II, Esq.
                                       Florida Bar Number: 0137634
                                       attorney@buckmanandbuckman.com




                                         16
Case 8:21-cv-00833-MSS-SPF Document 1 Filed 04/07/21 Page 17 of 17 PageID 17




                                   BUCKMAN & BUCKMAN, P.A.
                                   2023 Constitution Boulevard
                                   Sarasota, FL 34231
                                   Telephone: (941) 923-7700
                                   Fax: (941) 923-7736

                                   Attorneys for Plaintiff




                                     17
